Exhibit American Apparel Inc. First Quarter 2008 Earnings May 13, 2008 Operator: Please stand by.We're about to begin.Good day, everyone, and welcome to the American Apparel, Inc. First Quarter 2008 Earnings Conference Call.Please be aware that today's conference is being recorded.And now for opening remarks and introductions I would like to turn the call over to Joe Teklits.Please go ahead. Joe Teklits: Thank you.Good afternoon, everybody.Joe Teklits with ICR.I want to apologize that there's no release out yet.The Q is going to be filed this week and since it wasn't filed by the time the release went out this afternoon our lawyers had to add a table to the release and we had to get the proper language from them before we could go out with the release.So we do apologize and it will be out probably in the next 15 minutes.So hopefully as we go through this call it will make sense to you and it will certainly make more sense obviously when you see the numbers in the release.But we do want to get started for the purposes of time.I'm going to read the Safe Harbor and then I'm going to turn it over to Dov Charney for some opening remarks. So, the Safe Harbor.Before we get started I would like to remind you of the language.The statements contained in this conference call which are not historical facts may be deemed to constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Actual future results might differ materially from those projected in such statements due to a number of risks and uncertainties, all of which are described in the company's filings with the SEC. We're going to allot about 45 minutes for this call, so we'll close it down around 6 o'clock and now I will turn the call over to the company Chairman and CEO, Dov Charney. Dov
